DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/495,300 filed on September 18, 2019 in which claims 1 to 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 18, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
The indicated allowability of claims 13-14 is withdrawn in view of the newly discovered reference(s) to U.S. 2008/0078573 (Hu).  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites inter alia ‘the traces comprise a data line, a signal line and a power line’, Examiner is unclear what distinguishes a signal line from either the power or data line.  A signal line is understood in the art as a genus or generic line that may include data, gate, power or scan signals, see e.g. U.S. 2019/0164998 at Figure 2 and [0061].  What structure, if any, distinguishes the signal line from the data and power line?
Claims 2-8 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 17 which recites ‘the traces comprise a data line, a signal line and a power line’, the same analysis applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0011514 (Yoo) and U.S. 2019/0245156 (Kwon).
Regarding claim 1, Yoo teaches and suggests a flexible substrate, comprising: 
a substrate, 310 [0064] / 313 [0064]; and 
a plurality of traces disposed on the substrate, as suggested and described at [0061] where the PCB is connected to the display panel 300 through a flexible circuit board and at [0069] and where portion 312 includes a plurality of conductive or signal lines; 

    PNG
    media_image1.png
    829
    655
    media_image1.png
    Greyscale
wherein the substrate is further provided with a plurality of first via holes, H [0097], and the first via holes are disposed along an extending direction, as annotated, of the traces, as shown, where Examiner notes any orientation of the first via holes will have a component disposed in an extending direction of the traces in the x-y plane;
wherein the first via holes are disposed between the adjacent traces, as suggested at [0069]. 
At [0097], Yoo teaches that holes provided in a bendable region are a stress reduction member associated with the stress concentration portions 313a-2, 313b and 313c
Arguably, Yoo does not teach the traces comprise a data line, a signal line, and a power line.

    PNG
    media_image2.png
    589
    583
    media_image2.png
    Greyscale
Kwon is directed to flexible substrates.  Regarding claim 1, Kwon teaches a flexible substrate comprising a substrate, 110 [0049], a plurality of traces, 150 [0051], disposed on the substrate, wherein the traces comprise a data line, a signal line, e.g. scan lines, and a power line [0051].
Taken as a whole, the prior art is directed to flexible substrates used to integrate a display with a chip driver using a flexible printed circuit.  Kwon teaches that traces in include power, data and signals.  An artisan would find it desirable to configure traces as power, data and signals such that the display circuits in the panel operated according to their design targets thus displaying images.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the traces comprise a data line, a signal line, and a power line, as taught by Kwon, to make the display panel functional and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Alternatively it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure Kwon’s substrate with a plurality of first via KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Yoo teaches the substrate comprises a first side, as annotated, and a second side, as annotated, disposed opposite to each other, as shown, a third side, as annotated, and a fourth side, as annotated, are disposed between the first side and the second side, as shown, and the traces, as annotated, extend from the first side to the second side, as shown; and the substrate is further provided with a first groove, G1 [0077] as annotated, and a second groove, as annotated, the first groove and the second groove are disposed opposite to each other, as shown, the first groove is disposed in the third side, as shown, and the second groove is disposed in the fourth side, as shown.
Regarding claim 3 which depends upon claim 2, Yoo teaches the first via holes are disposed between the first groove and the second groove, as shown in Figure 8.
Regarding claim 4 which depends upon claim 2, Kwon does not teach a plurality of the first grooves are defined in the third side and spaced from each other, a plurality of the second grooves are defined in the fourth side and spaced from each other, and each of the first grooves corresponds to one of the second grooves, however, Examiner takes the position that doing so is merely a duplication of parts, i.e. grooves, which has .
Claims 9-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo.
Regarding claim 9 and referring to the discussion at claim 1, Yoo discloses a flexible substrate, comprising: 
a substrate, 310 [0064] / 313 [0064]; and 
a plurality of traces disposed on the substrate; as suggested and described at [0061] where the PCB is connected to the display panel 300 through a flexible circuit board and at [0069] and where portion 312 includes a plurality of conductive or signal lines; 
wherein the substrate is further provided with a plurality of first via holes, H [0097], and the first via holes are disposed along an extending direction, as annotated, of the traces, as annotated and as shown, where Examiner notes any orientation of the first via holes will have a component disposed in an extending direction of the traces in the x-y plane.
Regarding claim 10 which depends upon claim 9, Yoo teaches the substrate comprises a first side, as annotated, and a second side, as annotated, disposed opposite to each other, as shown, a third side, as annotated, and a fourth side, as annotated, are disposed between the first side and the second side, as shown, and the traces, as annotated, extend from the first side to the second side, as shown; and the substrate is further provided with a first groove, as annotated, and a second groove, as annotated, the first groove and the second groove are disposed opposite to 
Regarding claim 11 which depends upon claim 10, Yoo teaches the first via holes are disposed between the first groove and the second groove.
Regarding claim 12 which depends upon claim 10, Yoo does not teach a plurality of the first grooves are defined in the third side and spaced from each other, a plurality of the second grooves are defined in the fourth side and spaced from each other, and each of the first grooves corresponds to one of the second grooves, however, Examiner takes the position that doing so is merely a duplication of parts, i.e. grooves, which has no patentable significance unless and new or unexpected result is produced, see MPEP 2144.
Regarding claim 17 which depends upon claim 9, Examiner takes official notice that traces comprising a data line, a signal line, and a power line are well known in the art and it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure of claim 9 wherein the traces comprise a data line, a signal line, and a power line to make the device functional and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 18 Yoo discloses a display panel, 300 [0002, 49], comprising a flexible substrate, 310 [0055-56] / 313 [0064], wherein: the flexible substrate comprises: 
a substrate 310/313 [0064]; and 
a plurality of traces, disposed on the substrate as suggested and described at [0061] where the PCB is connected to the display panel 300 through a flexible circuit board and at [0069] and where portion 312 includes a plurality of conductive or signal lines; 
wherein the substrate is further provided with a plurality of first via holes, H [0097], and the first via holes are disposed along an extending direction, as annotated, of the traces, as shown, where Examiner notes any orientation of the first via holes will have a component disposed in an extending direction of the traces in the x-y plane.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0087573 (Hu).

A flexible substrate (1) [“flexible wired circuit board”; paras. 0003 & 0055], comprising: a substrate (10) [Fig. 7(a); “second insulating layer” clad with metal on both sides; para. 0146]; and
a plurality of traces (4) [Figs. 1 & 7(b); “signal wirings”; para. 0067], disposed on the substrate (10);
wherein the substrate is further provided with a plurality of first via holes (8) [Figs. 1 & 8(g);“slits”; paras. 0093 - 0096], and the first via holes (8) are disposed along an extending direction of the traces [Fig. 1; extending along the longitudinal direction, which is the same direction in which wirings (4) extend; paras. 0067, 0095, 0164].
With regard to claim 13, Hu et al disclose the flexible substrate as claimed in claim 9, wherein a plurality of second via holes [Fig. 1; the “round holes”; paras. 0095, 0096, 0138;  it is implicit that the slits formed in the second production method of Figs. 7 – 8 have the round holes, since paras. 0143 – 0145 say that the same reference numerals are used, but that the detailed description is omitted; and para. 0165 says that the slits are formed using the same method previously described] are further disposed in the substrate, the first via hole (8) has a first end and a second end disposed opposite to each other, and wherein one of the second via hole is disposed at each of the first end and the second end, and the first via hole is connected to the second via hole [Fig. 1].
With regard to claim 14, Hu et al disclose the flexible substrate as claimed in claim 13, wherein width of the second via hole is greater than width of the first via hole [as fairly shown in Fig. 1].
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 the prior art fails to disclose the device of claim 1, wherein a plurality of second via holes are further disposed in the substrate, the first via hole has a first end and a second end disposed opposite to each other, and wherein one of the second via holes is disposed at each of the first end and the second end, and the first via hole is connected to the second via holes.
Claim 6 depends upon claim 5 and is allowable on that basis.
Regarding claim 7 the prior art does not teach the device of claim 1 wherein the first via holes are disposed outside the bending area and are distributed at both sides of the bending area.
Claim 8 depends upon claim 7 and is allowable on that basis.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15 the prior art does not teach the device of claim 9, wherein the substrate has a bending area, the first via holes are disposed outside the bending area and are distributed at both sides of the bending area
Claim 16 depends upon claim 15 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.  Applicant is encouraged to review the pertinent prior art and in particular U.S. 2015/0173171 (Kim) who quantifies the stress reduction in a bending area of a FPC resulting from perforation of the substrate with slits and U.S. 2015/0189755 (Kim) teaching the use of elongated slits for stress relief on a FPC at [0048].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893